Exhibit 10.36.2
























SECOND AMENDMENT
TO
CREDIT AGREEMENT
Dated as of April 29, 2013
AMONG
NEWFIELD EXPLORATION COMPANY,
AS BORROWER,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO




--------------------------------------------------------------------------------




        


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
April 29, 2013, among NEWFIELD EXPLORATION COMPANY, a Delaware corporation, (the
“Borrower”); each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of June 2, 2011 (as amended by that certain
First Amendment to Credit Agreement dated as of September 27, 2011, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower, the Administrative Agent and the Required Lenders desire to
amend certain provisions of the Credit Agreement.
C.    NOW, THEREFORE, to induce the Administrative Agent and the Required
Lenders to enter into this Second Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 1.01. Section 1.01 is hereby amended by amending the
definition of “Agreement” to read:
“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of September 27, 2011, as amended by that
certain Second Amendment to Credit Agreement dated as of April 29, 2013, as the
same may from time to time be amended, modified, supplemented or restated.”
2.2    Amendment to Section 6.03 Section 6.03 is hereby amended to read:
Section 6.03    Fundamental Changes.


(a)    The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the business




--------------------------------------------------------------------------------

3





or assets of the Borrower and its Subsidiaries, taken as a whole, or liquidate
or dissolve, except that the Borrower may merge or consolidate with or sell all
or substantially all of its assets to any other solvent corporation, provided
that (i) the surviving, continuing or resulting corporation (if not the
Borrower) shall (x) expressly assume by a written instrument reasonably
satisfactory to the Administrative Agent and the Lenders (which shall be
provided with an opportunity to review and comment upon it prior to the
consummation of any transaction) the due and punctual payment of the principal
of all Obligations and the due performance and observance of all covenants,
conditions and agreements on the part of the Borrower under this Agreement, (y)
deliver to the Administrative Agent and the Lenders an opinion of counsel, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders, to the effect that such written instrument has been duly authorized,
executed and delivered by such surviving, continuing or resulting corporation
and constitutes a legal, valid and binding instrument enforceable against such
surviving, continuing or resulting corporation in accordance with its terms, and
to such further effects as the Administrative Agent and the Lenders may
reasonably request, and (z) have an Investment Grade rating from Moody’s and
S&P, (ii) the surviving, continuing or resulting corporation shall be a
corporation organized and existing under the laws of the United States of
America or any State thereof or the District of Columbia, and (iii) immediately
after such merger, consolidation or sale, no Event of Default shall have
occurred and be continuing.


(b)    The Borrower will not permit any Subsidiary to merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, except that (i)     any Subsidiary may merge into the Borrower or
another Subsidiary which is a Wholly-Owned Subsidiary and (ii) any Subsidiary
may merge or consolidate with any entity other than the Borrower or another
Subsidiary, provided that immediately after such merger or consolidation, no
Event of Default shall have occurred and be continuing.


Section 3.    Conditions Precedent. This Second Amendment shall become effective
on the date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 9.02 of
the Credit Agreement):
3.1    The Administrative Agent shall have received from the Required Lenders
and the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Person.
3.2    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 9.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 4.    Miscellaneous.



--------------------------------------------------------------------------------

4

4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
4.2    Ratification and Affirmation. The Borrower hereby ratifies and affirms
its obligations under, and acknowledges its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended hereby.
4.3    Loan Document. This Second Amendment is a Loan Document.
4.4    Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders that:
(a)    the execution and delivery by the Borrower of this Second Amendment are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Second Amendment
has been duly executed and delivered by the Borrower, and constitute a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and
(b)    as of the date hereof, after giving effect to the terms of this Second
Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects (except
that any such representations and warranties that are qualified as to
materiality shall be true and correct in all respects), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date;
(ii)    no Default or Event of Default has occurred and is continuing; and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
4.5    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or other electronic
transmission (i.e. a “pdf” or a “tif”) shall be effective as delivery of a
manually executed counterpart hereof.
4.6    NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL



--------------------------------------------------------------------------------

5

AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
4.7    GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]



--------------------------------------------------------------------------------

6



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
BORROWER:
NEWFIELD EXPLORATION COMPANY
 
By:/s/ Terry W. Rathert
Name: Terry W. Rathert
Title: Executive Vice President and
             Chief Financial Officer



ADMINISTRATIVE AGENT AND LENDER:
JPMORGAN CHASE BANK, N.A.
 
By:/s/ Helen Carr
Name: Helen Carr
Title: Managing Director





LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:/s/ Doug McDowell
Name: Doug McDowell
Title: Director





LENDER:
COMPASS BANK
 
By:/s/ Ian Payne
Name: Ian Payne
Title: Vice President





LENDER:
DNB BANK ASA,
GRAND CAYMAN BRANCH
 
By:/s/ Barbara Gronquist
Name: Barbara Gronquist
Title: Senior Vice President


 
By:/s/ Stian Lovseth
Name: Stian Lovseth
Title: First Vice President





LENDER:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
By:/s/ Sherwin Brandford
Name: Sherwin Brandford
Title: Vice President












--------------------------------------------------------------------------------

7



LENDER:
CIBC, INC.
 
By:/s/ Trudy W. Nelson
Name: Trudy W. Nelson
Title: Managing Director


 
By:Richard Antl
Name: Richard Antl
Title: Director





LENDER:
MIZUHO CORPORATE BANK LTd.
 
By:/s/ Leon Mo
Name: Leon Mo
Title: Authorized Signatory





LENDER:
SUMITOMO MITSUI BANKING CORPORATION
 
By:/s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director





LENDER:
ROYAL BANK OF CANADA
 
By:/s/ Kristan Spivey
Name: Kristan Spivey
Title: Authorized Signatory





LENDER:
U.S. Bank NATIONAL ASSOCIATION
 
By:/s/ Jonathan H. Lee
Name: Jonathan H. Lee
Title: Vice President





LENDER:
BARCLAYS BANK PLC
 
By:/s/ May Huang
Name: May Huang
Title: Assistant Vice President





LENDER:
CITIBANK, N.A.
 
By:/s/ Mason McGurrin
Name: Mason McGurrin
Title: Vice President





LENDER:
GOLDMAN SACHS BANK USA
 
By:/s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory








